Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-9 and 11-18 is pending.
Claims 5 and 11-12 is withdrawn.
Claims 1-4, 6-9 and 13-18 is examined herewith.
Applicant's response filed 8/23/2022 has been received and entered in the application. Upon careful consideration the final rejection dated 7/5/2022 hereby vacated and a modified and/or new rejection is made below.  Therefore, this is a non-final rejection.

Action Summary
Claim 1-4, 6-9, 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uptravi (HIGHLIGHTS OF PRESCRIBING INFORMATION, Reference ID: 3864143, 12/2015, pages 1-21), Villalva (EP 3344607), Sigma (Tween 20, ProductInformation, 5/2003) and Meyer (Impact of bulking agents on the stability of a lyophilized monoclonal antibody, European Journal of Pharmaceutical Sciences, 38 (2009), pages 29-38) all are of record is maintained with modification.

Response to Arguments
Applicant’s argue that Uptravi does not disclose a lyophilized composition of selexipag.  This argument has been fully considered but has not been found persuasive in view of the new rejection made below.  Uptravi teaches that in the 2-year carcinogenicity studies, chronic oral administration of selexipag revealed no evidence of carcinogenic potential in rats at 100 mg/kg/day and mice at 500 mg/kg/day.  And Gen teaches that Lyophilization is a complex operation used to prepare stable pharmaceutical and biopharmaceutical products through freeze-drying.  Although the principal change in lyophilization is water removal, the objective of freeze-drying pharmaceuticals is product stabilization. During lyophilization, the water fraction of the product is reduced to approximately 3% by weight through a combination of sublimation (the primary drying process) and desorption (secondary drying process). Lyophilization imparts higher stability, broader temperature tolerance, and longer shelf-life to most pharmaceutical formulations that are unstable in aqueous solution (page 1).  It would have been obvious to freeze-drying Selexipag. One would have motivated to freeze dry selexipag because it is known in the art that lyophilization of a compound (e.g. selexipag) is the removal of water to approximately 3% by weight which provides higher stability, broader temperature tolerance and longer shelf-life as taught by Gen with a reasonable expectation of success absence evidence to the contrary.


Previous Rejection

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uptravi (HIGHLIGHTS OF PRESCRIBING INFORMATION, Reference ID: 3864143, 12/2015, pages 1-21), Villalva (EP 3344607), Sigma (Tween 20, ProductInformation, 5/2003) and Meyer (Impact of bulking agents on the stability of a lyophilized monoclonal antibody, European Journal of Pharmaceutical Sciences, 38 (2009), pages 29-38) all are of record.
	
Uptravi teaches that in the 2-year carcinogenicity studies, chronic oral administration of selexipag revealed no evidence of carcinogenic potential in rats at 100 mg/kg/day and mice at 500 mg/kg/day.  The no effect dose for effects on fertility was 60 mg/kg/day in a study in which rats were administered selexipag orally (section 13.1).  Uptravi teaches Selexipag for i.v. administration is provided as a lyophilized sterile powder for solution for infusion, packaged in a 10 mL Type I clear borosilicate glass vial closed with a rubber stopper and a flip off cap (e.g. container) (section 5.1.3). Uptravi teaches to advise the patient to read the FDA-approved patient labeling (Patient Package Insert).
Uptravi does not expressly disclose glycine and polysorbate 20.  
	Villalva teaches that Selexipag may according to the present disclosure may have advantageous properties selected from at least one of: chemical or polymorphic purity, flowability, solubility, dissolution rate, bioavailability, morphology or crystal habit, stability - such as chemical stability as well as thermal and mechanical stability with respect to polymorphic conversion, stability towards dehydration and/or storage stability, a lower degree of hygroscopicity, low content of residual solvents and advantageous processing and handling characteristics such as compressibility, or bulk density. Particularly, crystalline Form IV of Selexipag of the present disclosure exhibits for example enhanced solubility in aqueous medium at pH=6.7 (paragraph 0051).  Villalva teaches that the term "anhydrous" in relation to crystalline Selexipag relates to crystalline Selexipag which does not include any crystalline water (or other solvents) in a defined, stoichiometric amount within the crystal. Moreover, an "anhydrous" form does not contain more than about 1% (w/w) of either water or organic solvents as measured for example by TGA (paragraph 0037).

Sigma teaches that TWEEN 20 (which is polysorbate 20) is a nonionic detergent widely used in biochemical applications. TWEEN 20 is a frequently used member of the polysorbate family. These have been used as emulsifying agents for the preparation of stable oil-in water emulsions.  Tween 20 in the concentration of 0.05%.
Meyer teaches that inclusion of some amorphous glycine leads to a significant increase in stability.  This study demonstrates that bulking agents can impact protein stability in the solid state. By remaining partially amorphous, bulking agents can sometimes lower degradation rates, while at the same time, providing a crystalline matrix producing elegant cakes. (abstract).  Meyer teaches that glycine has much bigger impact on stability than mannitol (page 29, right column, first paragraph).  Meyers teaches that the formulation were defined within the limits of 0-5% (w/v) for concentration of bulking agent (e.g. glycine) (page 30).  Meyer teaches that glycine is in the concentration between 1.7 – 5 % (table 2).
	It would have been obvious to one of ordinary skills in the art to optimize the active agent as well as the inactive agents in view of Uptravi, Sigma, and Meyers.   The amounts of active agents to be used, the pharmaceutical forms, e.g., tablets, etc; mode of administration, flavors, surfactant are all deemed obvious since they are all within the knowledge of the skilled pharmacologist and represent conventional formulations and modes of administration. Uptravi teaches that in the 2-year carcinogenicity studies, chronic oral administration of selexipag revealed no evidence of carcinogenic potential in rats at 100 mg/kg/day and mice at 500 mg/kg/day. Taking that selexipag may be administered at a dosage of 100 mg/kg/day, which presuming that the average adult is 70 kg, then 100 x 70 = 7000 mg (which is 7 grams, and is within the instantly claimed range). Furthermore, it is obvious to vary and/or optimize the amount of selexipagm, glycine, phosphoric acid and polysorbate 20  provided in the composition, according to the guidance provided by Uptravi, Sigma, and Meyers, to provide a composition having the desired properties such as the desired (ratios, concentrations, percentages, etc.).   It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int' l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Therefore, the ordinary artisan would have been motivated to optimize the workable ranges disclosed by Uptravi, Sigma, and Meyers, with the reasonable expectation of making formulations which possess improved solubility and pharmaceutical properties such as high bioavailability and prolonged effect.
With regards to the pH values, it would have been obvious to adjust the pH levels to the desired pH in the optimization of phosphoric acid.  Villalva disclose that the pH levels are about 6.7. Furthermore, it is obvious to vary and/or optimize the amount of selexipagm, glycine, phosphoric acid and polysorbate 20 provided in the composition, according to the guidance provided by Villalva, to provide a composition having the desired properties such as the desired (ratios, concentrations, percentages, etc.).   It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int' l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Therefore, the ordinary artisan would have been motivated to optimize the workable ranges disclosed by Uptravi, Sigma, and Meyers, with the reasonable expectation of making formulations which possess improved solubility and pharmaceutical properties such as high bioavailability and prolonged effect.
	
 	It would have been obvious to one of ordinary skills that the composition has a residual water content of less than about 2%.  One would have been motivated to prepare the composition that has less then 2% of residual water because Uptravi is silent with regards to any water content, which meets the instant claim limitation.  Additionally, Villalva teaches that the term "anhydrous" in relation to crystalline Selexipag relates to crystalline Selexipag which does not include any crystalline water (or other solvents) in a defined, stoichiometric amount within the crystal. Moreover, an "anhydrous" form does not contain more than about 1% (w/w) of either water or organic solvents as measured for example by TGA.
With respect to “reconstituted and dilution of said chemical composition of claims 14 -18, said “reconstituted and further dilution” clause appears to be a method step. Since the claim is interpreted to be a product, said method step in the product claims do not appear to further limit the structural components of the composition. Therefore the composition is a composition which is met by the prior art. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir.1985).  
	With the regards to the limitation of “osmolality of below about 1000 mOsmo/kg”, Products of identical chemical composition can not have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.   

New Rejection
Claim(s) 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uptravi (HIGHLIGHTS OF PRESCRIBING INFORMATION, Reference ID: 3864143, 12/2015, pages 1-21), Villalva (EP 3344607), Sigma (Tween 20, ProductInformation, 5/2003) and Meyer (Impact of bulking agents on the stability of a lyophilized monoclonal antibody, European Journal of Pharmaceutical Sciences, 38 (2009), pages 29-38) all are of record as applied to claims 1-4 and 13-18 above, and further in view of Gen (lyophilization: Growing with Biotechnology, Sept, 15, 2005, Lyophilization: Growing with Biotechnology (genengnews.com)).
Uptravi, Villalva, Sigma and Meyer as cited above.
None of the cited art disclose lyophilized composition.
Gen teaches that Lyophilization is a complex operation used to prepare stable pharmaceutical and biopharmaceutical products through freeze-drying.  Although the principal change in lyophilization is water removal, the objective of freeze-drying pharmaceuticals is product stabilization. During lyophilization, the water fraction of the product is reduced to approximately 3% by weight through a combination of sublimation (the primary drying process) and desorption (secondary drying process). Lyophilization imparts higher stability, broader temperature tolerance, and longer shelf-life to most pharmaceutical formulations that are unstable in aqueous solution (page 1).  Lyophilization’s principal advantages over conventional drying methods (which may incorporate crystallization, filtration, or precipitation) is preservation of chemical and biological potency, homogeneity in the final product, and ease of dispensing/metering before final packaging.
It would have been obvious to freeze-drying Selexipag. One would have motivated to freeze dry selexipag because it is known in the art that lyophilization of a compound (e.g. selexipag) is the removal of water to approximately 3% by weight which provides higher stability, broader temperature tolerance and longer shelf-life as taught by Gen with a reasonable expectation of success absence evidence to the contrary.
Regarding the limitation of chemically stable and physically stable at room temperature and a relative humidity of about 75% or below for at least 6 months; the process of freeze-drying provides longer shelf-life as taught by Gen.  Additionally, this limitation is deemed a property of the composition.  Products of identical chemical composition can not have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01. 

For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.



Conclusion

	Claims 1-4, 6-9 and 13-18 are rejected.
	No claims are allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN A. CRUZ whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRIEN A CRUZ/Primary Examiner, Art Unit 1627